Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  April 23, 2015                                                     Robert P. Young, Jr.,
                                                                                Chief Justice

  150100-1                                                            Stephen J. Markman
                                                                          Mary Beth Kelly
                                                                           Brian K. Zahra
                                                                   Bridget M. McCormack
  ASPHALT SPECIALISTS, INC.,                                             David F. Viviano
           Plaintiff/Cross-Defendant,                                Richard H. Bernstein,
                                                                                     Justices
  v                                             SC: 150100
                                                COA: 311947
                                                Macomb CC: 2007-001854-CK
  STEVEN ANTHONY DEVELOPMENT
  COMPANY, GTR COMPANIES, GLACIER
  CLUB TWO, INC., GLACIER CLUB ONE,
  INC., GLACIER DEVELOPMENT COMPANY,
  INC., GTR BUILDERS, INC., ARLINGTON
  TRANSIT MIX, ROBERT F. TEMPLE, d/b/a
  CURRENT ELECTRIC CONTRACTING, JP
  MORGAN CHASE, BOARD OF COUNTY
  ROAD COMMISSIONERS, WASHINGTON
  ASSOCIATES, LLC, NAGY CONCRETE
  COMPANY, NATIONAL CITY BANK OF THE
  MIDWEST, d/b/a NATIONAL CITY BANK, and
  FEDERAL DEPOSIT INSURANCE COMPANY,
             Defendants/Cross-Defendants,
  and
  GTR GLACIER GOLF HOLDINGS,
           Defendant/Cross-Defendant/
           Counter-Plaintiff,
  and
  GTR GLACIER CLUB, LLC,
           Defendant/Third-Party
           Defendant/Cross-Defendant,
  and
  LAKEVIEW CONTRACTING, INC.,
           Defendant/Third-Party
           Counter-Plaintiff-Appellee,
  and

  TONY ANGELO CEMENT CONSTRUCTION
  COMPANY,
           Defendant/Third-Party
           Counter-Plaintiff/Cross-Defendant,
  and
  WELLS VENTURE CORPORATION,
                                                                           2

            Defendant/Counter-Plaintiff/
            Cross-Defendant-Appellant,
and
A & R SEALCOATING, INC.,
           Defendant/Counter-Plaintiff/
           Cross-Defendant.
_________________________________________/
ASPHALT SPECIALISTS, INC.,
         Plaintiff/Cross-Defendant-Appellee,
v                                              SC: 150101
                                               COA: 314658
                                               Macomb CC: 2007-001854-CK
STEVEN ANTHONY DEVELOPMENT
COMPANY, GTR COMPANIES, GLACIER
CLUB TWO, INC., GLACIER CLUB ONE,
INC., GLACIER DEVELOPMENT COMPANY,
INC., GTR BUILDERS, INC., ARLINGTON
TRANSIT MIX, ROBERT F. TEMPLE, d/b/a
CURRENT ELECTRIC CONTRACTING, JP
MORGAN CHASE, BOARD OF COUNTY
ROAD COMMISSIONERS, WASHINGTON
ASSOCIATES, LLC, NAGY CONCRETE
COMPANY, NATIONAL CITY BANK OF THE
MIDWEST, d/b/a NATIONAL CITY BANK, and
FEDERAL DEPOSIT INSURANCE COMPANY,
           Defendants/Cross-Defendants,
and
GTR GLACIER GOLF HOLDINGS,
         Defendant/Cross-Defendant/
         Counter-Plaintiff,
and
GTR GLACIER CLUB, LLC,
         Defendant/Third-Party
         Defendant/Cross-Defendant,
and
                                                                                                               3



LAKEVIEW CONTRACTING, INC.,
         Defendant/Third-Party
         Counter-Plaintiff-Appellee,
and
TONY ANGELO CEMENT CONSTRUCTION
COMPANY,
         Defendant/Third-Party
         Counter-Plaintiff/Cross-Defendant,
and
WELLS VENTURE CORPORATION,
         Defendant/Counter-Plaintiff/
         Cross-Defendant-Appellant,
and
A & R SEALCOATING, INC.,
           Defendant/Counter-Plaintiff/
           Cross-Defendant.
_________________________________________/

       On order of the Court, the application for leave to appeal the August 7, 2014
judgment of the Court of Appeals is considered and, it appearing to this Court that the
case of Ronnisch Construction Group, Inc v Lofts on the Nine, LLC (Docket No. 150029),
is pending on appeal before this Court and that the decision in that case may resolve an
issue raised in the present application for leave to appeal, we ORDER that the application
be held in ABEYANCE pending the decision in that case.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         April 23, 2015
       d0416
                                                                             Clerk